Citation Nr: 1014283	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  06-36 115	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to an initial compensable disability rating for 
service-connected degenerative joint disease of the left 
foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. M. Kreitlow, Counsel




INTRODUCTION

The Veteran had active military service from December 1982 to 
April 2004.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  Shortly after the issuance of the July 
2004 rating decision, the Veteran's claims file was 
transferred to the RO in Louisville, Kentucky.


FINDINGS OF FACT

1.  The Veteran's degenerative joint disease of the left foot 
is productive of a moderate foot disability manifested by 
pain and swelling with objective evidence of tenderness to 
palpation over the lateral metatarsals with at least weekly 
flare ups requiring rest, productive of limitation of 
functioning of standing not greater than 30 minutes and 
walking not greater than a quarter to a half mile, and having 
a significant effect on the Veteran's occupation and a severe 
effect on activities of daily living.

2.  The Veteran's degenerative joint disease of the left foot 
is not so extraordinary as to render the VA rating schedule 
inadequate.


CONCLUSION OF LAW

The criteria for a disability rating of 10 percent for 
degenerative joint disease of the left foot are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A and 5107 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 
4.40, 4.45, 4.59 and 4.71a, Diagnostic Code 5003, 5010, 5284 
(2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 and 5126 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2009) describe VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  

Upon receipt of a complete or substantially complete 
application for a service-connection claim, 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and 
notify the claimant and his or her representative, if any, of 
what information and evidence not already provided, if any, 
is necessary to substantiate, or will assist in 
substantiating, each of the five elements of the claim 
including notice that a disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

The Board notes that the Veteran's claim was originally one 
for service connection, which was granted in the July 2004 
rating decision and evaluated as noncompensable.  The Veteran 
disagreed with the evaluation of this now service-connected 
disability and perfected an appeal for a higher initial 
disability rating in November 2006.  Thereafter the RO 
provided notice to the Veteran of how to establish 
entitlement to an increased rating on August 2008.  However, 
since the Veteran's claim was initially one for service 
connection, which has been granted, the Board finds that VA's 
obligation to notify the Veteran was met as the claim for 
service connection was obviously substantiated.  See Dingess 
v. Nicholson, 19 Vet. App. 473 (2006).  Therefore, any 
deficiency in the notice relating to the Veteran's appeal for 
an increased rating is not prejudicial to the Veteran.

With respect to VA's duty to assist, VA is only required to 
make reasonable efforts to obtain relevant records that the 
veteran has adequately identified to VA.  38 U.S.C.A. 
§ 5103A(b)(1).  All efforts have been made to obtain 
relevant, identified and available evidence, and VA has 
notified the Veteran of any evidence that could not be 
obtained.  VA, therefore, has made every reasonable effort to 
obtain all records relevant to the Veteran's claim.

The duty to assist includes providing the veteran a thorough 
and contemporaneous examination.  Green v. Derwinski, 1 Vet. 
App. 121 (1991).  The veteran was afforded VA examinations in 
May and September of 2008.  Significantly, the Board observes 
that he does not report that the condition has worsened since 
he was last examined, and thus a remand is not required 
solely due to the passage of time.  See Palczewski v. 
Nicholson, 21 Vet. App. 174, 182-83 (2007); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  

Thus, the Board finds that VA has satisfied its duties to 
inform and assist the Veteran at every stage of this case.  
Additional efforts to assist or notify him would serve no 
useful purpose.  Therefore, he will not be prejudiced as a 
result of the Board proceeding to the merits of his claim. 

II.  Analysis

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  
38 U.S.C.A. § 1155.  Separate diagnostic codes identify the 
various disabilities.  Id.  Evaluation of a service-connected 
disorder requires a review of the veteran's entire medical 
history regarding that disorder.  38 C.F.R. §§ 4.1 and 4.2.  

It is also necessary to evaluate the disability from the 
point of view of the veteran working or seeking work, 
38 C.F.R. § 4.2, and to resolve any reasonable doubt 
regarding the extent of the disability in the veteran's 
favor, 38 C.F.R. § 4.3.  If there is a question as to which 
evaluation to apply to the veteran's disability, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for that rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  

In the July 2004 rating decision, the Veteran was granted 
service connection for degenerative joint disease of the left 
foot, which was rated as noncompensable under Diagnostic Code 
5010.  As the Veteran's claim for a higher evaluation is an 
original claim that was placed in appellate status by his 
disagreement with the initial rating award, separate ratings 
may be assigned for separate periods of time based on the 
facts found - a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Under Diagnostic Code 5010, traumatic arthritis is evaluated 
under the criteria set forth in Diagnostic Code 5003 for 
osteoarthritis.  Under Diagnostic Code 5003, osteoarthritis 
established by x-ray findings is rated on the basis of 
limitation of motion of the affected joints.  When, however, 
the limited motion of the specific joint or joints involved 
would be noncompensable under the appropriate diagnostic 
codes, a 10 percent rating is assigned for each involved 
major joint or group of minor joints affected by limitation 
of motion, to be combined, not added under diagnostic code 
5003.  38 C.F.R. § 4.71a, Diagnostic Codes 5003  
(degenerative arthritis) and 5010 (traumatic arthritis).  
Limitation of motion must be objectively confirmed by 
findings such as swelling, muscle spasm, or satisfactory 
evidence of painful motion.  In the absence of limitation of 
motion, however, arthritis is rated as 10 percent disabling 
when shown by x-ray evidence of the involvement of two or 
more major joints or two or more minor joint groups, or as 20 
percent disabling when show by x-ray evidence of the 
involvement of two or more major joints or two or more minor 
joint groups, with occasional incapacitating exacerbations.  
It is the intention of the VA rating schedule to recognize 
actually painful joints due to healed injury as entitled to 
at least the minimum compensable rating.  38 C.F.R. § 4.59.  

In evaluating musculoskeletal disabilities, the Board must 
also consider whether a higher disability evaluation is 
warranted on the basis of functional loss due to weakness, 
fatigability, incoordination, or pain on movement of a joint 
under 38 C.F.R. §§ 4.40 and 4.45; see DeLuca v. Brown, 8 Vet. 
App. 202 (1995).  Functional loss contemplates the inability 
of the body to perform the normal working movements of the 
body with normal excursion, strength, speed, coordination and 
endurance, and must be manifested by adequate evidence of 
disabling pathology, especially when it is due to pain.  38 
C.F.R. § 4.40.  A part that becomes painful on use must be 
regarded as seriously disabled.  Id.; see also DeLuca.  As 
regards the joints, factors to be evaluated include more 
movement than normal, weakened movement, excess fatigability, 
incoordination, and pain on movement.  38 C.F.R. § 4.45(f).  

The Board notes that the assignment of a particular 
diagnostic code is "completely dependent on the facts of a 
particular case."  Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  38 C.F.R. § 4.27.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The Board notes that the Veteran' degenerative joint disease 
of the left foot is the result of a crush injury that 
occurred in service in June 1986 with fractures of the third 
and fourth metatarsal bones.  On examination in October 2003, 
the Veteran complained of stiffness and swelling of the left 
foot at rest and pain, swelling and fatigue while standing or 
walking.  His functional impairment was he could not stand or 
walk for more than 30 minutes without pain.  It was noted 
that this condition did not result in any time lost time from 
work.  Physical examination of the left foot failed to reveal 
any tenderness, weakness, edema, atrophy or disturbed 
circulation.  The examiner did report, however, that the 
Veteran had limitations with standing and walking; the 
limitations were no prolonged walking or standing due to foot 
pain.  

VA treatment records from January 2005 to November 2007 
showed the Veteran was first seen for an initial visit in 
February 2005.  At that time, he complained of foot pain that 
was daily and chronic due to traumatic arthritis.  The 
Veteran was prescribed diclofenac for the pain.  Subsequent 
treatment records fail to record any additional complaints of 
pain in the left foot.

VA examination was provided to the Veteran in May 2008.  At 
that time, the Veteran reported having pain and swelling in 
the left foot with standing and walking, and also at rest, 
with at least weekly flare ups alleviated by rest.  He 
reported only partial relief of symptoms with treatment 
consisting of rest, diclofenac, massage and foot soaks.  He 
denied redness, stiffness, fatigability, weakness, lack of 
endurance or other symptoms.  He reported functional 
limitations on standing for greater than 30 minutes and on 
walking greater than one-quarter to one-half miles.  Due to a 
computer glitch, the physical examination portion of the 
examination is not part of the examination result; however, 
the examiner's conclusions are.  He indicated that the 
Veteran's left foot disability was productive of a 
significant effect on the Veteran's occupation and of severe 
effect on the Veteran's daily activities.  

The Veteran was sent for reexamination in September 2008 due 
to the lack of a physical examination section in the prior 
examination report.  According to this report, physical 
examination failed to demonstrate objective evidence of 
painful motion, swelling, instability or weakness.  There was 
also no evidence of hammertoes, hallux valgus or rigidus, 
skin or vascular abnormality, pes cavus, malunion or nonunion 
of the tarsal or metatarsal bones, flatfoot or muscle 
atrophy.  It did, however, demonstrate there was tenderness 
to palpation over the lateral metatarsals, callosities 
evidencing abnormal weight bearing, and other foot deformity 
due to the metatarsal fracture of the left foot.

After considering all the evidence, the Board finds that the 
Veteran's disability picture is more accurately represented 
by a 10 percent disability rating under Diagnostic Code 5284 
for other foot injuries.  The Board finds the Diagnostic Code 
5284 is more appropriate than Diagnostic Code 5010 for 
evaluating the Veteran's degenerative joint disease of the 
left foot because this disability is the result of a foot 
injury, which Diagnostic Code 5284 specifically evaluates, 
and Diagnostic Code 5010 does not contemplate all of the 
Veteran's symptoms because the degenerative joint disease is 
in his foot rather than a major joint.  

Under this diagnostic code, foot injuries warrant a 10 
percent rating if moderate, a 20 percent rating if moderately 
severe, and a 30 percent rating if severe.  Actual loss of 
use of the foot warrants a 40 percent rating.  38 C.F.R. § 
4.71a, Diagnostic Code 5284.  The words "moderate," 
"moderately severe," and "severe" are not defined in 
Diagnostic Code 5284.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decision is "equitable and just."  38 C.F.R. § 
4.6.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally welly 
served by an amputation stump at the site of election below 
knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function of the foot, whether balance and 
propulsion, etc., could be accomplishd equally well by an 
amputation stump with prosthesis.  38 C.F.R. § 4.63.  The 
Board notes from the outset that there is no evidence, nor 
does the Veteran contend, that his left foot degenerative 
joint disease is consistent with loss of use of the foot.  
Thus, a disability rating based on loss of use of the foot is 
not warranted.

After considering all the evidence, the Board finds that the 
Veteran's degenerative joint disease of the left foot is 
consistent with a moderate foot disability under Diagnostic 
Code 5284 warranting a 10 percent disability rating; however, 
a higher disability rating is not warranted.

The evidence shows the Veteran's continuous reports of pain 
and swelling in the left foot with x-ray evidence of 
degenerative joint disease due to the in-service metatarsal 
fractures.  The evidence also shows that the Veteran's left 
foot disability is productive of some functional impairment 
in that he is limited in standing and walking.  In addition, 
the evidence does indicate an effect on the Veteran's 
occupational and daily activities.  However, the medical 
evidence fails to show significant objective findings.  At 
most, only tenderness to palpation over the lateral 
metatarsals and callosities have been found on physical 
examination.  There has been no objective findings of 
swelling, pain, weakness, lack of coordination or 
fatigability.  

A higher disability rating is not warranted, however, because 
the evidence fails to establish that the Veteran's left foot 
disability is consistent with either a moderately severe or 
severe foot injury.  First, although the Veteran reported at 
the most recent VA examination that he had both pain and 
swelling not only on walking and standing but also at rest 
and that medication gave only partial relief, VA treatment 
records fail to show continued reports of pain after he was 
prescribed diclofenac (actually shows Veteran denied any 
pain).  The lack of contemporaneous medical evidence to 
support the Veteran's reported subjective complaints of pain 
and swelling diminishes the probative value of his statements 
as to his current symptoms and their severity.  Thus, 
although some weight is given to the Veteran's statements, 
they must be taken into context with the remainder of the 
evidence of record.

Second, although the most recent VA examination report 
indicates that the examiner thought the Veteran's left foot 
disability has a significant effect on his occupation and 
severe effects on his daily activities, there is a lack of 
objective findings to support a finding that the left foot 
disability is more than moderate.  The only objective 
findings were tenderness to palpation over the lateral 
metatarsals and callosities.  Although Diagnostic Code 5284 
does not define what "moderately severe" and "severe" 
mean, a comparison to other Diagnostic Codes relating to the 
feet that provide for higher ratings is instructive.  The 
rating criteria for higher than a 10 percent disability 
rating require considerable objective evidence of disability.  
For example, Diagnostic Code 5276 for flatfoot requires 
objective evidence of marked deformity (pronation, abduction, 
etc.), pain on manipulation and use accentuated, indication 
of swelling on use and characteristic callosities to warrant 
a disability rating of 20 percent for a single foot.  Thus, 
since there is a lack of objective evidence of greater 
disability, a higher disability rating is not warranted.

The Board notes that, in awarding a 10 percent disability 
rating, it has taken into consideration not only the 
Veteran's subjective complaints (or lack thereof) and the 
objective physical examination findings, but also the 
functional limitations and the effect on the Veteran's 
occupation and daily activities as set forth in the most 
recent VA examination.  When considering all of these factors 
along with the DeLuca factors, it is clear that at least a 
minimal compensable disability rating is warranted, but not 
higher.

Finally, the Board finds that referral for extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
the present case as the evidence fails to establish that 
there are exceptional circumstances that render the schedular 
evaluation to be inadequate, such as marked interference with 
employment or frequent periods of hospitalization.  38 C.F.R. 
§ 3.321(b)(1); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).  Although the evidence shows that the Veteran's left 
foot disability may have a significant effect on his 
occupation, the Board notes that it has already considered 
such an effect in rating his disability under the VA rating 
schedule.  Moreover the evidence does not show that the 
Veteran has had frequent periods of hospitalization or 
treatment for his left foot disability that has interfered 
with his employment or daily life.  In fact, except for being 
prescribed pain medication, the treatment records fail to 
show any ongoing treatment for the left foot disability.  
Loss of industrial capacity is the principal factor in 
assigning schedular disability ratings.  See 38 C.F.R. 
§§ 3.321(a), 4.1.  Indeed, 38 C.F.R. § 4.1 specifically 
states: "[g]enerally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability."  See 
also Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van 
Hoose v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).   Thus the Board finds that the 
preponderance of the evidence is against referral of the 
Veteran's claim for extraschedular consideration.

For the foregoing reasons, the Board finds that a disability 
rating of 10 percent is warranted for the Veteran's 
degenerative joint disease of the left foot, and referral for 
extraschedular consideration is not warranted.


ORDER

Entitlement to an initial increased rating of 10 percent for 
degenerative joint disease of the left foot is granted, 
subject to controlling regulations governing the payment of 
monetary benefits.



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


